  Case 4:20-cv-08231-KAW Document 1 Filed 11/23/20 Page 1 of 8
    FILED
          Nov 23 2020

        SUSANY. SOONG
   CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
            OAKLAND




                                           4:20-cv-08231 KAW
Case 4:20-cv-08231-KAW Document 1 Filed 11/23/20 Page 2 of 8
Case 4:20-cv-08231-KAW Document 1 Filed 11/23/20 Page 3 of 8
Case 4:20-cv-08231-KAW Document 1 Filed 11/23/20 Page 4 of 8
Case 4:20-cv-08231-KAW Document 1 Filed 11/23/20 Page 5 of 8
Case 4:20-cv-08231-KAW Document 1 Filed 11/23/20 Page 6 of 8
Case 4:20-cv-08231-KAW Document 1 Filed 11/23/20 Page 7 of 8
:20-cv-08231-KAW Document 1 Filed 11/23/20 Page
